Citation Nr: 0607202	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disorder of the 
lower legs, to include mycosis fungoides.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 28 1979 to 
September 15, 1985, from October 16, 1995 to February 16, 
1996 and from May 12, 2000 to September 29, 2000.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for 
mycosis fungoides.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration

The veteran claims that she suffers from mycosis fungoides 
which had its onset during active service.  Service medical 
records show that the veteran presented for treatment of a 
skin disorder of the shin in February 1989 and June and 
August 1995.  She underwent a biopsy of her left shin in 
November 1995 from which was rendered a differential 
diagnosis that included mycosis fungoides.  A June 1996 
clinical note states that the veteran said that her skin 
disorder began in 1987.  The veteran was evaluated by VA in 
September 2002.  The diagnosis was recurrent skin eruption, 
left lower extremity, biopsy suggestive of mycosis fungoides.  
On VA examination in September 2003, the veteran was 
diagnosed as having intermittent dermatitis of unclear 
etiology, which was noted to be "service related".  The 
examiner stated that mycosis fungoides was not found.  

In view of the foregoing, VA must obtain a medical opinion 
because such opinion is necessary to make a decision on this 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c) (2005).   

Additionally, although the statement of the case states that 
the above active duty dates were verified by the military, 
the claims folder is absent for any documentation of such.  
The precise time periods of active duty are particularly 
significant in this case due to the relative timing of 
medical treatment for the claimed skin disorder.  Therefore, 
documentation of active duty verification is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and any other indicated 
agency, and request verification of the 
complete dates of the veteran's service, 
as well as the type of service during 
each period of enlistment, i.e., whether 
it was active duty, active duty for 
training, or inactive duty for training.  
All periods of active duty for training 
or inactive duty for training should be 
separately noted. 

2.  Schedule the veteran for a VA 
examination by a physician specializing 
in diseases of the skin, to determine the 
nature and date of onset of any currently 
present skin disorder of the lower legs.  
The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.   

The examiner is requested to provide an 
opinion as to the diagnosis of any 
current skin disorder of the lower legs.  
The examiner should specifically state 
whether or not the veteran has mycosis 
fungoides.  All indicated tests should be 
performed to determine the appropriate 
diagnosis.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50-percent or greater (as 
likely as not) probability that any 
current skin disability of the lower legs 
had its onset during active service from 
October 16, 1995 to February 16, 1996.

If the examiner finds that the veteran's 
skin disability did not have its onset as 
described in the paragraph above, he or 
she should indicate whether it preexisted 
her active service from October 1995 to 
February 1996.   If so, did it undergo an 
increase in severity during any 
subsequent period of active service?  Was 
any such increase in severity due to the 
natural progression of the disease, or 
was it aggravated beyond its natural 
progression due to the nature of the 
veteran's service?  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation 
in service).  In making this 
determination the examiner should fully 
consider the clinical notes of February 
1989, June 1995, and August 1995. 

The examiner must also provide a 
rationale for the all opinions.

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
she should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


